Exhibit 10.72

 

Description of Sarbanes-Oxley Bonus Program

 

On August 10, 2005, the Audit and Compensation Committees of our board of
directors approved a bonus program for certain of our accounting, finance and
other personnel in recognition of their contributions to our efforts to comply
with the Sarbanes-Oxley Act of 2002. Under the original terms of the bonus
program, eligible employees could receive cash bonuses on the completion of the
following milestones:

 

(1) the filing of our amended annual report on Form 10-K/A for the year ended
December 31, 2004, including management’s report on internal control over
financial reporting (the “2004 10-K/A”), on or before September 30, 2005;

 

(2) the filing of our 2004 10-K/A at any time; and

 

(3) the filing of our annual report on Form 10-K for the year ending
December 31, 2005, including management’s report on internal control over
financial reporting (the “2005 10-K”); provided that management identifies no
material weaknesses in its 2005 assessment of our internal control over
financial reporting.

 

On October 14, 2005, in conjunction with the filing of our 2004 10-K/A, the
Audit and Compensation Committees amended the program to provide that the
Company would pay the bonus amounts originally associated with the first
milestone to each eligible employee at the time of and in conjunction with the
filing of our 2005 10-K; provided that the employee is still employed by us at
that time.

 

Devasis Ghose, our chief financial officer, is the only executive officer
eligible to receive a cash bonus under the program. Under this program,
Mr. Ghose received a cash bonus of $40,000 in October 2005 in connection with
the filing of our 2004 10-K/A and is eligible to receive additional cash bonuses
of up to $40,000 in connection with the filing of our 2005 10-K and up to an
additional $110,000 if management identifies no material weaknesses in its 2005
assessment of our internal control over financial reporting.